Citation Nr: 1440031	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of a head injury.

2.  Entitlement to a compensable rating for the service-connected migraine headaches


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased evaluation for residuals of a head injury with headaches and a history of migraines.  

During the course of the Veteran's appeal, the RO separated the Veteran's rating for the service connected residuals of head injury with headaches into two separate ratings, one for residuals of a head injury and the second for migraine headaches.  The case caption, above, reflects the current state of the appealed claims.

The Board notes that an October 2011 rating decision narrative granted service connection for right wrist tendonitis and indicated that a 10 percent rating was warranted.  The notification letter for that decision also advised the Veteran that a 10 percent rating was assigned for the right wrist tendonitis.  However, the rating decision codesheet erroneously reported the evaluation for the right wrist tendonitis as 50 percent.  This matter is REFERRED to the RO for appropriate corrective action. 


FINDING OF FACT

On July 30, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may   be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


